UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The George Putnam Fund of Boston Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments: The George Putnam Fund of Boston The fund's portfolio 4/30/09 (Unaudited) COMMON STOCKS (57.5%)(a) Shares Value Basic materials (2.1%) Alcoa, Inc. 227,700 $2,065,239 Dow Chemical Co. (The) 93,000 1,488,000 E.I. du Pont de Nemours & Co. 270,700 7,552,530 Nucor Corp. 157,200 6,396,468 Potash Corp. of Saskatchewan, Inc. (Canada) 28,300 2,447,667 PPG Industries, Inc. 128,300 5,651,615 Weyerhaeuser Co. 107,900 3,804,554 Capital goods (3.6%) Autoliv, Inc. (Sweden) 40,100 989,267 Avery Dennison Corp. 57,400 1,649,676 Boeing Co. (The) 59,800 2,394,990 Caterpillar, Inc. 140,600 5,002,548 Deere (John) & Co. 106,900 4,410,694 Eaton Corp. 20,900 915,420 Emerson Electric Co. 99,700 3,393,788 Lockheed Martin Corp. 205,300 16,122,209 Northrop Grumman Corp. 36,500 1,764,775 Parker-Hannifin Corp. 88,700 4,022,545 Raytheon Co. 61,300 2,772,599 United Technologies Corp. 134,000 6,544,560 Communication services (4.3%) AT&T, Inc. 933,182 23,908,123 Comcast Corp. Class A 460,100 7,113,146 DIRECTV Group, Inc. (The) (NON) 51,200 1,266,176 DISH Network Corp. Class A (NON) 97,800 1,295,850 Telefonica SA ADR (Spain) 26,200 1,474,798 Verizon Communications, Inc. 679,600 20,619,064 Vodafone Group PLC ADR (United Kingdom) 186,900 3,429,615 Conglomerates (1.8%) 3M Co. 83,600 4,815,360 General Electric Co. 1,230,400 15,564,560 Honeywell International, Inc. 148,900 4,647,169 Consumer cyclicals (3.9%) D.R. Horton, Inc. 101,700 1,327,185 Gap, Inc. (The) 178,900 2,780,106 Home Depot, Inc. (The) 358,400 9,433,088 Lowe's Cos., Inc. 210,700 4,530,050 Marriott International, Inc. Class A 94,300 2,221,708 Staples, Inc. 171,400 3,534,268 Target Corp. 36,100 1,489,486 TJX Cos., Inc. (The) 360,300 10,077,591 Viacom, Inc. Class B (NON) 255,700 4,919,668 Wal-Mart Stores, Inc. 103,600 5,221,440 Walt Disney Co. (The) 324,700 7,110,930 Whirlpool Corp. 19,100 862,556 Consumer staples (6.9%) Clorox Co. 178,600 10,010,530 Coca-Cola Co. (The) 18,400 792,120 CVS Caremark Corp. 375,600 11,936,568 Estee Lauder Cos., Inc. (The) Class A 44,700 1,336,530 General Mills, Inc. 159,500 8,085,055 Kimberly-Clark Corp. 177,000 8,697,780 Kraft Foods, Inc. Class A 366,562 8,577,551 Kroger Co. 401,200 8,673,944 Newell Rubbermaid, Inc. 655,600 6,851,020 Philip Morris International, Inc. 401,300 14,527,060 Procter & Gamble Co. (The) 213,700 10,565,328 Safeway, Inc. 59,800 1,181,050 SYSCO Corp. 101,700 2,372,661 Yum! Brands, Inc. 58,300 1,944,305 Energy (7.6%) Chevron Corp. 436,800 28,872,480 ConocoPhillips 145,200 5,953,200 Devon Energy Corp. 50,200 2,602,870 EOG Resources, Inc. 39,300 2,494,764 Exxon Mobil Corp. 459,500 30,634,865 Hess Corp. 46,000 2,520,340 Marathon Oil Corp. 273,800 8,131,860 Noble Corp. 118,100 3,227,673 Occidental Petroleum Corp. 168,100 9,462,349 Petroleo Brasileiro SA ADR (Brazil) 38,300 1,285,731 Total SA ADR (France) 216,200 10,749,464 Financials (10.2%) ACE, Ltd. 153,900 7,128,648 Allstate Corp. (The) 136,300 3,179,879 Bank of America Corp. 766,700 6,846,631 Bank of New York Mellon Corp. (The) 300,500 7,656,740 BB&T Corp. 86,700 2,023,578 Chubb Corp. (The) 242,900 9,460,955 Digital Realty Trust, Inc. (R) 56,900 2,048,969 Equity Residential Properties Trust (R) 62,348 1,427,146 Everest Re Group, Ltd. 51,000 3,806,640 Goldman Sachs Group, Inc. (The) 127,610 16,397,885 JPMorgan Chase & Co. 873,200 28,815,600 Morgan Stanley 348,500 8,238,540 PNC Financial Services Group, Inc. 95,700 3,799,290 RenaissanceRe Holdings, Ltd. 98,800 4,807,608 Simon Property Group, Inc. (R) 36,500 1,883,400 T. Rowe Price Group, Inc. 114,700 4,418,244 Travelers Cos., Inc. (The) 278,300 11,449,262 U.S. Bancorp 90,000 1,639,800 Wells Fargo & Co. 862,400 17,256,624 Health care (8.9%) AmerisourceBergen Corp. 49,600 1,668,544 Amgen, Inc. (NON) 93,900 4,551,333 Baxter International, Inc. 116,600 5,655,100 Boston Scientific Corp. (NON) 676,400 5,688,524 Bristol-Myers Squibb Co. 248,600 4,773,120 Covidien, Ltd. (Bermuda) 227,612 7,506,644 Eli Lilly & Co. 45,900 1,511,028 Genzyme Corp. (NON) 19,300 1,029,269 Hospira, Inc. (NON) 332,900 10,942,423 Johnson & Johnson 350,400 18,346,944 McKesson Corp. 212,900 7,877,300 Medtronic, Inc. 84,700 2,710,400 Merck & Co., Inc. 351,700 8,525,208 Pfizer, Inc. 1,468,900 19,624,504 UnitedHealth Group, Inc. 73,600 1,731,072 WellPoint, Inc. (NON) 176,500 7,547,140 Wyeth 342,800 14,534,720 Technology (3.9%) Accenture, Ltd. Class A 37,900 1,115,397 Applied Materials, Inc. 437,400 5,340,654 Atmel Corp. (NON) 768,200 2,949,888 Cisco Systems, Inc. (NON) 192,000 3,709,440 Electronic Arts, Inc. (NON) 159,200 3,239,720 EMC Corp. (NON) 481,900 6,038,207 Hewlett-Packard Co. 50,700 1,824,186 IBM Corp. 37,800 3,901,338 Intel Corp. 81,400 1,284,492 Microsoft Corp. 436,900 8,851,594 Nokia OYJ ADR (Finland) 382,900 5,414,206 Oracle Corp. 131,100 2,535,474 Texas Instruments, Inc. 215,300 3,888,318 Yahoo!, Inc. (NON) 272,400 3,892,596 Transportation (1.0%) AMR Corp. (NON) 101,500 483,140 Burlington Northern Santa Fe Corp. 84,300 5,688,564 Union Pacific Corp. 35,100 1,724,814 United Parcel Service, Inc. Class B 116,400 6,092,376 Utilities and power (3.3%) Dominion Resources, Inc. 55,900 1,685,944 Duke Energy Corp. 148,900 2,056,309 Edison International 341,600 9,739,016 Entergy Corp. 124,700 8,076,819 Exelon Corp. 61,400 2,832,382 FirstEnergy Corp. 75,900 3,104,310 FPL Group, Inc. 66,900 3,598,551 PG&E Corp. 268,350 9,961,152 Sempra Energy 27,500 1,265,550 Wisconsin Energy Corp. 72,200 2,885,112 Total common stocks (cost $887,471,014) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (37.4%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, May 1, 2039 $28,000,000 $29,404,374 4 1/2s, TBA, May 1, 2039 30,000,000 30,600,000 U.S. Government Agency Mortgage Obligations (33.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 20,936 22,043 5 1/2s, TBA, May 1, 2039 2,000,000 2,068,750 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2024 1,000,000 1,028,789 7s, TBA, May 1, 2039 3,000,000 3,219,375 6 1/2s, TBA, May 1, 2039 70,000,000 74,145,316 6s, TBA, May 1, 2024 1,000,000 1,050,156 5 1/2s, TBA, May 1, 2039 4,000,000 4,143,750 5 1/2s, TBA, May 1, 2024 25,000,000 26,015,625 5s, with due dates from April 1, 2038 to January 1, 2039 28,999,983 29,865,453 5s, July 1, 2035 (i) 23,509,496 24,284,604 5s, TBA, May 1, 2039 97,000,000 99,766,013 4 1/2s, with due dates from April 1, 2038 to April 1, 2039 22,999,994 23,429,448 4 1/2s, TBA, May 1, 2039 112,000,000 113,960,000 4 1/2s, TBA, May 1, 2024 55,000,000 56,482,421 Total U.S. government and agency mortgage obligations (cost $517,908,984) COLLATERALIZED MORTGAGE OBLIGATIONS (11.1%)(a) Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $1,359,896 $1,502,099 FRB Ser. 97-D5, Class A5, 7.278s, 2043 325,000 228,827 Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 950,000 715,935 FRB Ser. 07-3, Class A3, 5.837s, 2049 1,200,000 862,203 Ser. 04-3, Class A5, 5.498s, 2039 4,690,000 4,283,428 FRB Ser. 05-1, Class A5, 5.238s, 2042 252,000 201,521 Ser. 07-5, Class XW, Interest Only (IO), 0.606s, 2051 33,850,765 507,761 Ser. 07-1, Class XW, IO, 0.463s, 2049 16,871,334 185,143 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 715,000 482,511 Ser. 04-4, Class XC, IO, 0.29s, 2042 29,091,122 309,236 Ser. 02-PB2, Class XC, IO, 0.228s, 2035 8,222,366 135,134 Ser. 04-5, Class XC, IO, 0.227s, 2041 47,990,749 395,213 Ser. 05-1, Class XW, IO, 0.144s, 2042 241,189,680 357,925 Ser. 06-4, Class XC, IO, 0.122s, 2046 49,560,339 308,186 Ser. 05-4, Class XC, IO, 0.114s, 2045 81,222,045 343,764 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.401s, 2018 142,000 140,772 FRB Ser. 04-BBA4, Class G, 1.151s, 2018 449,000 445,070 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.451s, 2022 496,000 270,838 FRB Ser. 05-MIB1, Class J, 1.501s, 2022 1,400,000 490,000 Banc of America Mortgage Securities Ser. 05-E, Class 2, IO, 0.3s, 2035 26,674,528 75,022 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 664,511 662,663 Bayview Commercial Asset Trust 144A Ser. 06-4A, IO, 2.331s, 2036 1,979,560 148,485 Ser. 04-2, IO, 2.22s, 2034 3,940,714 117,433 Ser. 05-1A, IO, 2.15s, 2035 4,305,848 146,829 Ser. 04-3, IO, 2.15s, 2035 2,829,298 84,313 Ser. 06-2A, IO, 1.798s, 2036 2,540,019 154,103 Ser. 05-3A, IO, 1.6s, 2035 13,308,624 685,753 Ser. 07-5A, IO, 1.55s, 2037 9,167,554 668,315 FRB Ser. 05-1A, Class A1, 0.738s, 2035 1,001,042 580,604 Bear Stearns Alternate Trust Ser. 04-9, Class 1A1, 4.977s, 2034 125,084 70,389 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.449s, 2032 456,000 258,625 Ser. 04-PR3I, Class X1, IO, 0.279s, 2041 12,229,655 147,551 Ser. 05-PWR9, Class X1, IO, 0.131s, 2042 (F) 40,286,649 209,003 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.882s, 2038 (F) 18,022,535 476,487 Ser. 06-PW14, Class X1, IO, 0.136s, 2038 (F) 19,381,627 186,283 Ser. 07-PW15, Class X1, IO, 0.11s, 2044 (F) 63,961,307 424,080 Ser. 05-PW10, Class X1, IO, 0.081s, 2040 (F) 62,602,921 150,843 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 5,584,200 39,700 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 487,201 492,751 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class H, 6.34s, 2030 1,761,000 641,393 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.192s, 2036 122,301 67,879 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.559s, 2049 26,617,473 338,042 Ser. 06-CD2, Class X, IO, 0.127s, 2046 75,826,521 177,016 Ser. 07-CD4, Class XC, IO, 0.089s, 2049 89,011,860 373,850 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.22s, 2017 1,806,000 1,297,195 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 939,000 328,650 Ser. 06-CN2A, Class J, 5.756s, 2019 751,000 187,750 FRB Ser. 01-J2A, Class A2F, 0.953s, 2034 1,590,000 1,314,182 Ser. 03-LB1A, Class X1, IO, 0.517s, 2038 8,164,572 253,624 Ser. 05-LP5, Class XC, IO, 0.128s, 2043 69,631,272 333,278 Ser. 06-C8, Class XS, IO, 0.085s, 2046 57,146,507 245,286 Ser. 05-C6, Class XC, IO, 0.064s, 2044 66,532,018 207,513 Countrywide Alternative Loan Trust Ser. 05-24, Class 1AX, IO, zero %, 2035 9,042,157 111,614 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 854,787 931,717 IFB Ser. 05-R1, Class 1AS, IO, 5.382s, 2035 6,211,708 431,093 IFB Ser. 05-R2, Class 1AS, IO, 5.039s, 2035 5,978,051 414,877 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.145s, 2039 36,528,121 259,788 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.279s, 2049 121,710,156 608,551 Ser. 07-C1, Class AX, IO, 0.11s, 2040 80,419,365 355,856 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 1.238s, 2017 232,000 104,400 FRB Ser. 06-A, Class C, 1.038s, 2017 688,000 378,400 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 1,435,207 1,282,085 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 1,239,000 1,040,794 Ser. 04-C2, Class A2, 5.416s, 2036 5,070,000 4,422,328 FRB Ser. 04-C3, Class A5, 5.113s, 2036 92,000 81,820 Ser. 04-C3, Class A3, 4.302s, 2036 136,882 136,408 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 1.401s, 2020 259,000 173,530 FRB Ser. 04-TF2A, Class J, 1.401s, 2016 313,000 203,450 FRB Ser. 05-TF2A, Class J, 1.351s, 2020 407,807 305,855 FRB Ser. 04-TF2A, Class H, 1.151s, 2019 627,000 470,250 Ser. 01-CK1, Class AY, IO, 0.9s, 2035 59,391,865 517,814 Ser. 04-C4, Class AX, IO, 0.572s, 2039 11,222,223 168,067 Ser. 02-CP3, Class AX, IO, 0.482s, 2035 20,343,090 645,330 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 1,985,024 2,027,337 Fannie Mae IFB Ser. 06-70, Class SM, 51.106s, 2036 304,044 473,208 IFB Ser. 03-66, Class SA, IO, 7.213s, 2033 2,465,703 226,349 IFB Ser. 07-W2, Class 3A2, IO, 6.843s, 2037 2,961,730 303,992 IFB Ser. 04-12, Class WS, IO, 6.713s, 2033 97,663 8,917 IFB Ser. 06-60, Class DI, IO, 6.633s, 2035 1,601,251 133,642 IFB Ser. 05-65, Class KI, IO, 6.563s, 2035 11,776,692 1,061,080 IFB Ser. 05-12, Class SC, IO, 6.313s, 2035 2,051,443 195,956 IFB Ser. 07-W5, Class 2A2, IO, 6.303s, 2037 1,098,210 103,825 IFB Ser. 05-82, Class SY, IO, 6.293s, 2035 5,478,871 446,528 IFB Ser. 05-45, Class SR, IO, 6.283s, 2035 7,489,117 554,988 IFB Ser. 05-54, Class SA, IO, 6.263s, 2035 5,239,115 391,917 IFB Ser. 06-104, Class SG, IO, 6.163s, 2036 3,012,305 224,088 IFB Ser. 06-61, Class SE, IO, 6.113s, 2036 4,142,839 302,191 IFB Ser. 07-88, Class MI, IO, 6.083s, 2037 1,043,017 88,534 Ser. 06-94, Class NI, IO, 6.063s, 2036 1,481,813 103,151 IFB Ser. 08-1, Class BI, IO, 5.473s, 2038 8,413,309 550,592 Ser. 06-W3, Class 1AS, IO, 5.461s, 2046 10,866,423 801,942 Ser. 03-W12, Class 2, IO, 2.218s, 2043 6,274,470 318,739 Ser. 03-W10, Class 3, IO, 1.922s, 2043 4,857,546 210,740 Ser. 03-W10, Class 1, IO, 1.902s, 2043 19,743,858 837,947 Ser. 03-W8, Class 12, IO, 1.633s, 2042 20,285,229 735,518 Ser. 03-W17, Class 12, IO, 1.145s, 2033 6,236,158 158,550 Ser. 03-T2, Class 2, IO, 0.81s, 2042 28,951,424 519,397 Ser. 03-W3, Class 2IO1, IO, 0.678s, 2042 2,664,542 41,127 Ser. 03-W6, Class 51, IO, 0.672s, 2042 8,176,023 129,727 Ser. 01-T12, Class IO, 0.565s, 2041 16,873,661 231,598 Ser. 03-W2, Class 1, IO, 0.467s, 2042 15,039,457 155,379 Ser. 02-T4, IO, 0.449s, 2041 6,088,192 62,612 Ser. 03-W3, Class 1, IO, 0.439s, 2042 20,325,285 200,432 Ser. 02-T1, Class IO, IO, 0.427s, 2031 16,416,022 141,454 Ser. 03-W6, Class 3, IO, 0.367s, 2042 11,632,925 92,398 Ser. 03-W6, Class 23, IO, 0.352s, 2042 12,220,817 92,416 Ser. 03-W4, Class 3A, IO, 0.332s, 2042 11,244,303 92,095 Ser. 01-79, Class BI, IO, 0.326s, 2045 3,060,371 24,129 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-56, Class A, IO, 0.524s, 2043 7,304,774 86,716 Ser. T-56, Class 3, IO, 0.352s, 2043 8,755,507 84,938 Ser. T-56, Class 1, IO, 0.278s, 2043 11,308,565 74,798 Ser. T-56, Class 2, IO, 0.001s, 2043 10,273,288 15,112 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 (F) 2,501,401 1,737,282 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.723s, 2035 1,630,813 799,099 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.947s, 2033 28,971,149 566,965 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 832,000 624,000 Freddie Mac IFB Ser. 3202, Class HM, 30.994s, 2036 544,335 709,572 IFB Ser. 2922, Class SE, IO, 6.299s, 2035 4,192,645 392,682 IFB Ser. 3118, Class SD, IO, 6.249s, 2036 6,804,265 578,004 IFB Ser. 3033, Class SG, IO, 6.199s, 2035 79,509 6,844 IFB Ser. 2962, Class BS, IO, 6.199s, 2035 9,712,391 777,472 IFB Ser. 3114, Class TS, IO, 6.199s, 2030 10,844,411 837,308 IFB Ser. 3510, Class IB, IO, 6.149s, 2036 3,204,190 364,701 IFB Ser. 3510, Class IA, IO, 6.049s, 2037 6,224,504 505,554 IFB Ser. 3510, Class DI, IO, 6.029s, 2035 5,395,585 484,092 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.107s, 2019 183,265,840 565,375 Ser. 05-C2, Class XC, IO, 0.104s, 2043 84,135,279 392,937 Ser. 05-C3, Class XC, IO, 0.09s, 2045 228,427,491 565,226 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 8.181s, 2036 592,000 591,168 Ser. 97-C1, Class X, IO, 1.359s, 2029 3,145,485 129,822 Ser. 05-C1, Class X1, IO, 0.216s, 2043 91,070,270 613,657 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,614,303 597,292 Ser. 06-C1, Class XC, IO, 0.07s, 2045 126,661,712 337,405 Government National Mortgage Association IFB Ser. 06-34, Class SA, 36.859s, 2036 272,581 352,781 IFB Ser. 07-44, Class SP, 34.086s, 2036 1,293,357 1,637,058 IFB Ser. 04-59, Class SH, IO, 6.798s, 2034 79,282 8,441 IFB Ser. 07-35, Class TY, IO, 6.453s, 2035 3,184,064 184,134 IFB Ser. 07-35, Class NY, IO, 6.448s, 2035 118,557 10,616 IFB Ser. 07-26, Class SD, IO, 6.348s, 2037 3,884,436 323,607 IFB Ser. 07-26, Class SL, IO, 6.348s, 2037 196,905 24,281 IFB Ser. 07-58, Class PS, IO, 6.253s, 2037 4,856,755 359,172 IFB Ser. 04-17, Class QN, IO, 6.248s, 2034 103,076 10,169 IFB Ser. 07-59, Class SP, IO, 6.223s, 2037 4,475,409 304,431 IFB Ser. 07-68, Class PI, IO, 6.203s, 2037 4,069,003 254,460 IFB Ser. 07-74, Class SI, IO, 6.118s, 2037 81,438 5,398 IFB Ser. 08-2, Class SV, IO, 6.068s, 2038 1,171,900 100,004 IFB Ser. 08-34, Class SH, IO, 6.053s, 2037 104,131 7,668 IFB Ser. 06-28, Class GI, IO, 6.053s, 2035 3,612,128 250,749 IFB Ser. 07-9, Class AI, IO, 6.048s, 2037 3,423,683 262,264 IFB Ser. 05-92, Class S, IO, 5.953s, 2032 275,592 17,634 IFB Ser. 05-65, Class SI, IO, 5.903s, 2035 3,690,208 273,518 IFB Ser. 08-15, Class PI, IO, 5.853s, 2035 122,841 8,378 IFB Ser. 07-17, Class IC, IO, 5.798s, 2037 4,713,466 351,101 IFB Ser. 07-21, Class S, IO, 5.748s, 2037 4,662,105 314,282 IFB Ser. 07-62, Class S, IO, 5.698s, 2037 96,435 6,779 IFB Ser. 07-67, Class EI, IO, 0.02s, 2037 3,412,758 1,068 IFB Ser. 07-67, Class GI, IO, 0.02s, 2037 9,992,394 3,125 Ser. 07-73, Class MO, PO, zero %, 2037 494,658 471,595 FRB Ser. 07-73, Class KI, IO, zero %, 2037 4,946,584 21,720 FRB Ser. 98-2, Class EA, PO, zero %, 2028 85,010 71,728 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.088s, 2037 182,195,344 431,311 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.511s, 2039 29,403,810 337,176 GS Mortgage Securities Corp. II Ser. 05-GG4, Class A4, 4.761s, 2039 197,000 158,512 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 1,286,000 1,093,100 FRB Ser. 07-EOP, Class J, 1.339s, 2020 428,000 270,792 Ser. 06-GG8, Class X, IO, 0.666s, 2039 26,313,671 537,909 Ser. 04-C1, Class X1, IO, 0.38s, 2028 13,173,952 68,254 Ser. 03-C1, Class X1, IO, 0.35s, 2040 19,056,141 330,637 Ser. 06-GG6, Class XC, IO, 0.074s, 2038 52,374,873 94,971 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 213,788 204,258 Ser. 05-RP3, Class 1A3, 8s, 2035 667,434 630,069 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 591,665 550,972 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 804,981 782,579 Ser. 05-RP1, Class 1A3, 8s, 2035 105,636 97,692 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 866,083 832,037 IFB Ser. 04-4, Class 1AS, IO, 5.576s, 2034 10,035,913 741,654 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.832s, 2035 1,458,631 918,937 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default) (NON) 242,459 9,213 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.062s, 2036 106,963 51,516 FRB Ser. 06-A1, Class 5A1, 5.939s, 2036 191,394 95,697 FRB Ser. 06-A6, Class 1A1, 0.598s, 2036 123,452 51,822 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 911,000 655,920 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 8,054,000 5,958,550 FRB Ser. 04-PNC1, Class A4, 5.582s, 2041 75,000 61,913 Ser. 05-CB12, Class A4, 4.895s, 2037 198,000 167,369 Ser. 04-C3, Class A5, 4.878s, 2042 189,000 144,624 Ser. 05-LDP2, Class AM, 4.78s, 2042 1,990,000 1,192,202 Ser. 06-LDP8, Class X, IO, 0.762s, 2045 34,958,273 687,591 Ser. 06-CB17, Class X, IO, 0.7s, 2043 42,678,232 849,724 Ser. 06-LDP9, Class X, IO, 0.641s, 2047 9,789,736 156,048 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 54,444,952 617,406 Ser. 06-CB16, Class X1, IO, 0.126s, 2045 39,776,330 306,986 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 03-ML1A, Class X1, IO, 0.753s, 2039 37,817,304 1,076,904 Ser. 05-CB12, Class X1, IO, 0.142s, 2037 53,882,510 303,359 Ser. 07-CB20, Class X1, IO, 0.113s, 2051 88,920,189 612,660 Ser. 06-LDP6, Class X1, IO, 0.093s, 2043 67,921,615 201,727 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 526,800 Ser. 99-C1, Class G, 6.41s, 2031 765,731 149,396 Ser. 98-C4, Class G, 5.6s, 2035 634,000 481,840 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 187,415 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 67,000 66,368 Ser. 04-C7, Class A6, 4.786s, 2029 1,733,000 1,494,864 Ser. 07-C2, Class XW, IO, 0.737s, 2040 11,753,569 222,675 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 30,394,821 705,643 Ser. 03-C5, Class XCL, IO, 0.291s, 2037 15,924,207 255,950 Ser. 05-C3, Class XCL, IO, 0.23s, 2040 65,754,193 857,040 Ser. 05-C2, Class XCL, IO, 0.178s, 2040 121,795,170 788,380 Ser. 05-C7, Class XCL, IO, 0.172s, 2040 81,504,145 409,371 Ser. 05-C5, Class XCL, IO, 0.17s, 2020 68,843,232 580,968 Ser. 06-C7, Class XCL, IO, 0.138s, 2038 46,953,988 424,234 Ser. 06-C1, Class XCL, IO, 0.129s, 2041 65,986,624 386,807 Ser. 07-C2, Class XCL, IO, 0.09s, 2040 100,999,436 682,069 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.401s, 2017 733,000 439,800 FRB Ser. 05-LLFA, Class J, 1.251s, 2018 423,000 211,500 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 38.295s, 2036 588,794 573,736 IFB Ser. 06-7, Class 4A2, IO, 7.313s, 2036 2,969,507 325,725 IFB Ser. 07-5, Class 8A2, IO, 7.283s, 2036 2,961,354 323,491 Ser. 07-1, Class 3A2, IO, 6.813s, 2037 3,653,159 311,907 IFB Ser. 06-9, Class 3A2, IO, 6.793s, 2037 2,079,400 211,865 IFB Ser. 06-5, Class 2A2, IO, 6.713s, 2036 6,274,153 631,745 IFB Ser. 07-2, Class 2A13, IO, 6.253s, 2037 5,344,687 501,278 IFB Ser. 07-1, Class 2A3, IO, 6.193s, 2037 6,241,539 579,777 Ser. 06-9, Class 2A3, IO, 6.183s, 2036 7,238,252 671,257 IFB Ser. 06-9, Class 2A2, IO, 6.183s, 2037 5,339,340 495,170 IFB Ser. 06-7, Class 2A4, IO, 6.113s, 2036 10,414,683 954,922 IFB Ser. 06-7, Class 2A5, IO, 6.113s, 2036 9,764,595 882,915 IFB Ser. 06-6, Class 1A2, IO, 6.063s, 2036 3,691,483 335,703 IFB Ser. 06-6, Class 1A3, IO, 6.063s, 2036 5,618,033 510,904 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 5.415s, 2034 121,955 69,008 Ser. 04-03, Class 4AX, IO, 0.376s, 2034 1,602,678 5,890 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 4,850,618 9,580 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 592,470 510,528 Ser. 05-1, Class 1A4, 7 1/2s, 2034 1,434,856 1,559,959 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 1.055s, 2027 4,153,213 2,667,367 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.951s, 2022 1,019,621 632,165 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.986s, 2030 644,000 446,262 FRB Ser. 05-A9, Class 3A1, 5.274s, 2035 3,115,887 2,385,491 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 1,576,000 1,070,044 FRB Ser. 07-C1, Class A4, 6.022s, 2050 1,777,000 1,193,015 FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 193,000 165,043 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 187,000 154,045 Ser. 05-MCP1, Class XC, IO, 0.158s, 2043 69,271,075 498,752 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.413s, 2039 14,836,920 200,298 Ser. 05-LC1, Class X, IO, 0.1s, 2044 36,196,212 174,998 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 4,551,000 3,083,303 FRB Ser. 07-8, Class A2, 6.119s, 2049 1,876,000 1,316,577 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.019s, 2050 191,588,385 389,748 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 2,936,462 396,422 Ser. 04-C2, Class X, IO, 6.004s, 2040 2,418,640 290,237 Ser. 05-C3, Class X, IO, 5.555s, 2044 2,823,684 225,895 Ser. 06-C4, Class X, IO, 5.454s, 2016 8,369,781 863,134 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.69s, 2043 9,502,878 190,058 Morgan Stanley Capital I Ser. 04-HQ4, Class A7, 4.97s, 2040 2,047,000 1,790,716 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 5.124s, 2039 1,000,000 80,000 Ser. 04-RR, Class F6, 5.124s, 2039 1,700,000 119,000 Ser. 05-HQ5, Class X1, IO, 0.189s, 2042 (F) 21,434,095 92,849 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.767s, 2035 (F) 3,518,656 1,759,328 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.186s, 2030 1,020,000 663,000 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.243s, 2035 403,174 337,112 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 328,234 312,623 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 456,000 147,449 Ser. 00-C2, Class J, 6.22s, 2033 1,113,000 570,809 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.253s, 2037 12,114,968 1,136,263 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.698s, 2033 793,089 342,749 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.73s, 2036 21,806,289 697,801 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 600,000 567,000 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 757,000 552,610 Ser. 03-1A, Class M, 5s, 2018 513,000 282,150 Ser. 04-1A, Class L, 5s, 2018 337,000 188,720 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 9,027,450 4,423,451 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 1,840,820 1,067,676 Ser. 04-8, Class 1A3, 5.226s, 2034 8,479 3,869 Ser. 05-9, Class AX, IO, 1.259s, 2035 18,008,479 297,140 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.788s, 2034 535,098 326,410 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.815s, 2037 40,054,551 3,040,140 Ser. 07-4, Class 1A4, IO, 1s, 2037 42,427,275 863,395 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.247s, 2037 11,152,850 718,244 Ser. 06-RF4, Class 1A, IO, 5.157s, 2036 6,019,158 394,819 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 5,721,000 4,534,766 Ser. 06-C28, Class XC, IO, 0.563s, 2048 23,269,585 288,839 Ser. 06-C29, IO, 0.53s, 2048 97,655,290 1,438,417 Ser. 07-C34, IO, 0.519s, 2046 23,965,128 370,061 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.751s, 2018 771,000 192,750 Ser. 03-C3, Class IOI, IO, 0.567s, 2035 15,693,050 346,041 Ser. 07-C31, IO, 0.435s, 2047 91,448,636 884,279 Ser. 06-C27, Class XC, IO, 0.124s, 2045 45,381,916 220,730 Ser. 06-C23, Class XC, IO, 0.082s, 2045 89,629,570 269,854 Ser. 06-C26, Class XC, IO, 0.061s, 2045 34,225,522 62,371 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 (F) 222,000 46,150 Ser. 06-SL1, Class X, IO, 1.181s, 2043 7,418,732 207,354 Ser. 07-SL2, Class X, IO, 0.85s, 2049 14,735,634 364,707 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 770,201 80,871 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 1,305,000 652,500 Total collateralized mortgage obligations (cost $167,652,541) CORPORATE BONDS AND NOTES (10.4%)(a) Principal amount Value Basic materials (0.3%) Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 $1,554,000 $1,511,728 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 763,000 747,740 International Paper Co. sr. unsec. notes 7.4s, 2014 305,000 281,134 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 208,000 209,040 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 345,000 320,540 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 6 1/2s, 2019 (Canada) 106,000 110,158 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 5 1/4s, 2014 (Canada) 29,000 29,718 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 185,000 181,658 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 8.95s, 2014 (United Kingdom) 282,000 291,895 Sealed Air Corp. 144A notes 5 5/8s, 2013 210,000 182,936 Westvaco Corp. unsec. notes 7 1/2s, 2027 12,000 10,289 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 735,000 550,586 Capital goods (0.3%) Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 90,000 90,450 Caterpillar Financial Services Corp. sr. unsec. notes 4.85s, 2012 820,000 817,186 Eaton Corp. notes 5.6s, 2018 152,000 143,512 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 335,000 332,306 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 610,179 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 975,000 884,686 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 125,000 120,594 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 430,000 425,473 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 328,000 339,416 Communication services (1.1%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 200,000 200,254 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 285,000 326,225 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 185,000 200,607 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 245,000 244,574 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 2,369,000 2,205,281 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 283,000 295,457 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 450,000 453,268 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 65,000 61,913 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 325,216 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 222,171 Cox Communications, Inc. notes 7 1/8s, 2012 745,000 753,072 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 264,177 France Telecom notes 8 1/2s, 2031 (France) 180,000 229,079 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 122,000 128,613 Southwestern Bell Telephone debs. 7s, 2027 269,000 249,265 TCI Communications, Inc. company guaranty 7 7/8s, 2026 1,085,000 1,038,707 TCI Communications, Inc. debs. 9.8s, 2012 467,000 503,447 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 400,000 355,336 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy) 515,000 488,328 Telecom Italia Capital SA company guaranty 4s, 2010 (Italy) 60,000 59,569 Telecom Italia Capital SA company guaranty sr. unsec. notes FRN 1.717s, 2011 (Italy) 465,000 439,393 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 385,000 398,569 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain) 595,000 676,585 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 643,565 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 150,000 161,682 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 174,508 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 131,870 Verizon New England, Inc. sr. notes 6 1/2s, 2011 742,000 778,656 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 757,591 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 965,229 Verizon Wireless, Inc. 144A notes 5.55s, 2014 690,000 723,829 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 387,000 374,363 Conglomerates (0.1%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 455,000 467,075 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 680,000 685,132 Tyco International Finance SA company guaranty sr. unsec. unsub. notes 8 1/2s, 2019 280,000 299,499 Consumer cyclicals (0.4%) DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 (Germany) 565,000 549,084 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 432,000 424,356 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 60,000 57,206 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 330,000 303,452 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 110,000 79,475 Mohawk Industries, Inc. sr. unsec. notes 6 5/8s, 2016 235,000 199,211 News America Holdings, Inc. company guaranty 7 3/4s, 2024 1,045,000 907,251 News America Holdings, Inc. debs. 7 3/4s, 2045 160,000 125,707 Omnicom Group, Inc. sr. notes 5.9s, 2016 635,000 560,510 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 710,000 660,300 Target Corp. bonds 6 1/2s, 2037 405,000 351,289 Time Warner, Inc. debs. 9.15s, 2023 340,000 351,990 Time Warner, Inc. debs. 9 1/8s, 2013 592,000 631,417 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 110,000 112,710 Consumer staples (0.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 220,000 251,918 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 275,000 307,494 Anheuser-Busch Cos., Inc. sr. unsec. notes 5.6s, 2017 215,000 201,971 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 165,000 165,332 Cadbury Schweppes US Finance LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2013 (United Kingdom) 230,000 224,549 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,091,054 Coca-Cola Co. (The) sr. unsec. unsub. notes 4 7/8s, 2019 35,000 35,965 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 1,243,000 807,950 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 491,473 501,655 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 565,000 553,824 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 395,000 407,362 Diageo PLC company guaranty 8s, 2022 (Canada) 760,000 830,361 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 133,677 Kellogg Co. sr. unsub. 5 1/8s, 2012 165,000 174,751 Kraft Foods, Inc. notes 6 1/8s, 2018 765,000 781,251 Kroger Co. company guaranty 6 3/4s, 2012 275,000 293,462 Kroger Co. company guaranty 6.4s, 2017 500,000 520,446 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 538,304 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 578,901 Reynolds American, Inc. company guaranty 7 1/4s, 2013 695,000 682,056 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 540,000 530,071 Supervalu, Inc. notes 7 7/8s, 2009 520,000 523,250 Energy (0.5%) Amerada Hess Corp. unsub notes 6.65s, 2011 185,000 193,963 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 9,550 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 45,000 40,669 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 20,000 19,613 ConocoPhillips notes 6 1/2s, 2039 265,000 262,556 Devon Energy Corp. sr. notes 6.3s, 2019 265,000 274,292 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 175,000 179,608 Forest Oil Corp. sr. notes 8s, 2011 610,000 599,325 Halliburton Co. sr. unsec. notes 7.45s, 2039 235,000 246,593 Kerr-McGee Corp. sec. notes 6.95s, 2024 140,000 111,693 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 225,000 232,276 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 590,688 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 595,000 432,923 Peabody Energy Corp. sr. notes 5 7/8s, 2016 805,000 720,475 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 200,000 182,147 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 193,000 191,905 Sunoco, Inc. notes 4 7/8s, 2014 312,000 274,725 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 245,000 184,990 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 280,000 247,745 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 455,000 381,376 Williams Cos., Inc. (The) 144A sr. unsec. notes 8 3/4s, 2020 325,000 333,938 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 225,000 213,590 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 180,000 182,939 Financials (4.5%) AGFC Capital Trust I company guaranty 6s, 2067 620,000 48,050 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 326,000 321,128 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,107,752 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.76s, 2017 545,000 315,172 Amvescap PLC company guaranty 5 5/8s, 2012 520,000 414,443 Bank of America NA sub. notes 5.3s, 2017 315,000 236,227 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 600,000 622,792 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.701s, 2027 2,245,000 729,897 Barclays Bank PLC unsec. FRN 1 7/8s, 2049 2,290,000 755,700 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 280,000 169,400 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 440,000 463,237 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 370,000 358,900 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 338,023 Block Financial Corp. notes 5 1/8s, 2014 205,000 179,191 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 3.034s, 2012 1,783,500 1,541,003 Capital One Capital III company guaranty 7.686s, 2036 320,000 135,660 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 1.573s, 2009 240,000 235,153 Chubb Corp. (The) sr. notes 6 1/2s, 2038 765,000 700,146 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 1,998,000 439,560 CIT Group, Inc. sr. notes 5.4s, 2013 155,000 86,827 CIT Group, Inc. sr. notes 5s, 2015 170,000 93,501 CIT Group, Inc. sr. notes 5s, 2014 110,000 61,603 Citigroup, Inc. sr. notes 6 1/2s, 2013 977,000 891,615 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 422,000 354,656 Citigroup, Inc. sr. unsec. unsub. notes FRN 1.424s, 2009 1,915,000 1,910,308 Citigroup, Inc. sub. notes 5s, 2014 324,000 221,926 CNA Financial Corp. unsec. notes 6s, 2011 730,000 650,875 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) 354,000 192,647 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 575,000 571,006 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 286,000 134,254 Dresdner Funding Trust I 144A bonds 8.151s, 2031 350,000 103,110 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 361,000 230,026 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 35,000 28,053 Fleet Capital Trust V bank guaranty FRN 2.309s, 2028 187,000 55,056 Fund American Cos., Inc. notes 5 7/8s, 2013 272,000 210,930 GATX Financial Corp. notes 5.8s, 2016 560,000 473,200 General Electric Capital Corp. FDIC guaranteed sr. unsec. notes 1 5/8s, 2011 6,750,000 6,795,407 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 1.174s, 2016 455,000 310,183 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,589,000 1,254,091 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 355,000 203,768 Genworth Financial, Inc. sr. unsec. Ser. MTN, 6.515s, 2018 220,000 63,800 Goldman Sachs Group, Inc (The) FDIC guaranteed sr. unsec. notes 1 5/8s, 2011 6,750,000 6,776,602 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 760,000 784,021 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 302,000 303,810 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 745,000 553,047 HCP, Inc. sr. unsec. Ser. MTN, 6.7s, 2018 (R) 15,000 11,767 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 295,000 240,684 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 385,000 328,804 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 669,534 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 908,860 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 771,274 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 1,360,000 231,200 International Lease Finance Corp. sr. unsec. Ser. MTN, 6 5/8s, 2013 75,000 46,500 JPMorgan Chase & Co. FDIC guaranteed 2 5/8s, 2010 6,750,000 6,900,350 JPMorgan Chase & Co. sr. notes 6s, 2018 130,000 126,390 JPMorgan Chase Bank NA sub. notes 6s, 2017 1,000,000 932,975 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 355,510 JPMorgan Chase Capital XXV bonds 6.8s, 2037 780,000 571,054 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 1,289,000 701,583 Liberty Mutual Insurance 144A notes 7.697s, 2097 1,060,000 576,054 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,068,846 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.292s, 2011 835,000 723,668 MetLife Capital Trust IV jr. sub. debs. 7 7/8s, 2067 1,300,000 715,000 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 352,000 328,331 Morgan Stanley FDIC guaranteed sr. unsec. notes 2s, 2011 2,500,000 2,509,043 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.541s, 2010 1,000,000 977,877 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 384,809 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 650,000 593,604 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 282,000 244,912 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 375,000 214,390 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 505,000 169,175 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 310,000 247,824 Prudential Holdings LLC 144A bonds 8.695s, 2023 410,000 263,790 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 700,000 192,500 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 371,000 304,808 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 381,000 332,355 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 730,000 688,837 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 2.32s, 2037 925,000 371,750 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 693,000 545,252 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 957,575 Wells Fargo & Co. FDIC guaranteed sr. unsec. notes 2 1/8s, 2012 1,400,000 1,409,671 Wells Fargo & Co. govt. guaranty 3s, 2011 1,100,000 1,133,419 Wells Fargo & Co. sr. notes 4 3/8s, 2013 1,060,000 1,020,291 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 435,000 365,400 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 1,010,000 565,741 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 630,000 333,900 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 82,774 AmerisourceBergen Corp. company guaranty sr. unsec. notes 5 5/8s, 2012 20,000 19,835 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 451,000 474,526 Cardinal Health, Inc. sr. unsec. unsub. notes 5 1/2s, 2013 330,000 322,202 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 50,000 50,325 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 460,000 477,440 Hospira, Inc. sr. notes 5.55s, 2012 400,000 395,421 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 500,000 511,946 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 464,000 509,814 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 146,000 158,620 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 150,000 161,835 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 180,000 135,252 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 755,000 757,271 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 470,000 423,000 WellPoint, Inc. notes 7s, 2019 155,000 157,443 Technology (0.3%) Computer Sciences Corp. sr. unsec. unsub. notes 5s, 2013 65,000 63,593 Expedia, Inc. sr. unsec. notes company guaranty 7.456s, 2018 100,000 88,250 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 760,000 723,639 IBM Corp. sr. unsec. notes 5.7s, 2017 320,000 340,195 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 2,200,000 1,988,153 Nokia Corp. sr. unsec. notes 6 5/8s, 2039 (Finland) 110,000 109,443 Nokia Corp. sr. unsec. notes 5 3/8s, 2019 (Finland) 50,000 49,538 Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 180,000 138,534 Xerox Corp. sr. notes 6.4s, 2016 1,030,000 844,600 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 71,500 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 275,000 296,035 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 625,000 632,775 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,449,547 1,058,170 Ryder System, Inc. sr. unsec. unsub. notes Ser. MTN, 6s, 2013 330,000 303,176 Southwest Airlines Co. pass-through certificates 6.15s, 2022 817,694 729,976 Southwest Airlines Co. sr. unsec. unsub. notes 6 1/2s, 2012 55,000 52,885 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 750,000 722,430 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 585,156 Utilities and power (1.6%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 491,677 Appalachian Power Co. sr. notes 5.8s, 2035 510,000 385,058 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 905,000 836,103 Beaver Valley II Funding debs. 9s, 2017 332,000 326,280 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 975,000 840,892 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,194,000 846,008 CMS Energy Corp. unsub. notes 6.55s, 2017 50,000 43,500 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 272,774 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 412,753 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 495,000 471,122 Consolidated Natural Gas Co. sr. notes 5s, 2014 530,000 528,935 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 1,851,000 1,055,070 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 10,117 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 419,000 422,598 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 120,000 109,520 Electricite de France 144A notes 6.95s, 2039 (France) 655,000 690,622 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 985,000 892,031 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 915,000 631,350 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 55,000 34,650 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 340,000 311,917 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 515,000 521,670 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 775,000 705,250 ITC Holdings Corp. 144A notes 5 7/8s, 2016 272,000 251,221 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 334,149 Kansas Gas & Electric bonds 5.647s, 2021 369,671 347,443 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 558,000 539,865 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 294,956 Northwestern Corp. sec. notes 5 7/8s, 2014 272,000 274,966 Oncor Electric Delivery Co. debs. 7s, 2022 292,000 277,391 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 364,062 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 775,000 738,730 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 271,000 243,295 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 611,563 598,885 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 375,000 377,038 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 296,000 154,660 Southern Natural Gas. Co. 144A notes 5.9s, 2017 460,000 418,590 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 969,633 Spectra Energy Capital, LLC sr. notes 8s, 2019 780,000 809,200 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 330,000 313,524 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 1,070,000 1,037,950 TEPPCO Partners LP company guaranty FRB 7s, 2067 595,000 322,979 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 830,000 829,566 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 665,000 620,490 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 520,000 332,800 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 285,000 297,373 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 960,000 951,467 Total corporate bonds and notes (cost $166,461,445) ASSET-BACKED SECURITIES (4.2%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.128s, 2035 $161,723 $68,289 FRB Ser. 05-4, Class A2C, 0.648s, 2035 277,197 228,478 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.588s, 2036 759,000 171,588 FRB Ser. 06-HE3, Class A2C, 0.588s, 2036 1,021,000 351,516 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 450,547 309,049 Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 1.497s, 2013 210,000 35,540 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default) (NON) 59,595 6 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.848s, 2029 1,993,818 860,984 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 0.951s, 2012 431,181 411,930 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.938s, 2036 902,000 15,694 FRB Ser. 03-8, Class M2, 2.188s, 2033 436,439 119,998 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 1,283,000 141,130 Ser. 04-1A, Class E, 6.42s, 2039 1,112,000 111,200 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.708s, 2033 53,237 6,492 FRB Ser. 06-W4, Class A2C, 0.598s, 2036 1,813,000 624,190 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.438s, 2033 404,172 284,168 FRB Ser. 05-WMC1, Class M1, 0.878s, 2035 564,000 236,880 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.628s, 2036 295,215 166,919 FRB Ser. 06-HE4, Class A5, 0.598s, 2036 1,158,542 691,323 FRB Ser. 06-HE7, Class A4, 0.578s, 2036 529,000 155,526 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.147s, 2033 785,083 259,077 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 420,000 356,211 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.435s, 2039 3,513,363 2,006,661 FRB Ser. 04-D, Class A, 0.825s, 2044 918,176 807,451 Bayview Financial Acquisition Trust 144A FRN Ser. 04-B, Class M2, 4.235s, 2039 166,845 99,983 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.788s, 2038 560,476 336,286 FRB Ser. 03-SSRA, Class A, 1.138s, 2038 472,722 311,996 FRB Ser. 04-SSRA, Class A1, 1.038s, 2039 671,857 376,240 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-PC1, Class M9, 2.188s, 2035 405,720 4,057 FRB Ser. 05-HE1, Class M3, 1.368s, 2035 489,000 229,093 FRB Ser. 03-3, Class A2, 1.028s, 2043 1,683,131 1,292,893 FRB Ser. 03-1, Class A1, 0.938s, 2042 373,791 257,633 FRB Ser. 05-3, Class A1, 0.888s, 2035 321,449 163,400 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 446,797 Ser. 05-1, Class D, 6 1/2s, 2011 1,442,000 1,416,483 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.858s, 2035 324,987 166,591 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 4,946,151 385,716 Ser. 02-1, Class A, 6.681s, 2033 4,031,608 3,495,074 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.958s, 2035 332,000 234,970 FRB Ser. 04-6, Class 2A5, 0.828s, 2034 827,684 546,500 FRB Ser. 05-14, Class 3A2, 0.678s, 2036 157,244 113,023 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 359,000 171,129 Ser. 06-MH1, Class M1, 6 1/4s, 2036 485,000 233,285 Ser. 06-MH1, Class M2, 6 1/4s, 2036 214,000 147,047 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 1,617,000 485,100 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default) (NON) 152,004 3,040 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 1.108s, 2035 201,000 25,058 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 0.978s, 2035 700,000 587,731 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 215,199 203,267 Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 2.311s, 2038 616,000 12,320 Foxe Basin, Ltd. 144A FRB Ser. 03-1A, Class A1, 1.82s, 2015 1,873,050 1,572,051 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.768s, 2036 1,688,000 373,510 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.438s, 2037 308,000 9,240 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.738s, 2019 1,680,000 924,000 Ser. 04-1A, Class B, 1.288s, 2018 42,110 33,688 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,962,000 1,826,630 GEBL 144A Ser. 04-2, Class D, 3.201s, 2032 528,538 26,427 Ser. 04-2, Class C, 1.301s, 2032 (F) 198,041 39,661 Green Tree Financial Corp. Ser. 97-2, Class A7, 7.62s, 2028 265,148 211,811 Ser. 97-4, Class A7, 7.36s, 2029 410,170 338,274 Ser. 95-8, Class B1, 7.3s, 2026 362,579 212,277 Ser. 97-7, Class A8, 6.86s, 2029 246,427 208,193 Greenpoint Manufactured Housing Ser. 99-5, Class M1A, 8.3s, 2026 488,000 309,616 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 757,560 719,682 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.988s, 2030 1,141,000 114,100 FRB Ser. 05-1A, Class D, 1.968s, 2030 502,743 125,686 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 1.241s, 2036 1,350,133 499,549 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.768s, 2036 848,000 490,408 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 2.688s, 2035 645,000 11,030 FRB Ser. 06-FRE1, Class A4, 0.728s, 2035 716,000 200,537 Lehman Manufactured Housing Ser. 98-1, Class 1, IO, 0.807s, 2028 11,926,433 162,963 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 10,900,531 6,397,879 IFB Ser. 07-3, Class 4B, IO, 6.253s, 2037 4,227,820 396,527 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.441s, 2036 2,585,000 206,800 FRB Ser. 02-1A, Class FFL, 3.19s, 2037 5,220,000 1,044,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 4,974,519 2,163,916 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 1.058s, 2035 558,000 188,402 FRB Ser. 06-4, Class 2A4, 0.698s, 2036 813,000 220,981 FRB Ser. 06-1, Class 2A3, 0.628s, 2036 1,228,403 648,083 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.688s, 2032 4,059,503 2,317,911 FRB Ser. 02-A, Class M2, 2.688s, 2032 278,000 153,989 Ser. 02-A IO, 0.3s, 2032 111,862,356 1,162,138 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 72,134 36,788 Ser. 04-2A, Class D, 5.389s, 2026 66,533 34,597 Ser. 04-2A, Class C, 4.741s, 2026 61,210 36,726 FRB Ser. 02-1A, Class A1, 1.147s, 2024 501,063 421,245 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.588s, 2036 424,000 172,326 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 319,210 143,431 Ser. 10, Class B, 7.54s, 2036 575,541 259,135 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 1.118s, 2035 349,000 242,470 FRB Ser. 05-HE1, Class M3, 0.958s, 2034 349,000 211,255 FRB Ser. 06-NC4, Class M2, 0.738s, 2036 489,000 4,509 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.435s, 2039 544,000 32,640 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 1.724s, 2015 269,989 237,590 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 143,873 131,031 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 1,479,061 1,202,486 FRB Ser. 03-4, Class M3, 2.488s, 2033 28,059 13,604 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.598s, 2036 1,010,000 501,393 FRB Ser. 06-2, Class A2C, 0.588s, 2036 1,010,000 364,321 Oakwood Mortgage Investors, Inc. Ser. 02-C, Class A1, 5.41s, 2032 3,271,480 1,766,599 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 456,750 326,820 Ser. 01-B, Class A3, 6.535s, 2023 132,224 92,376 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 26,858 25,752 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.268s, 2036 227,000 23,559 FRB Ser. 04-WHQ2, Class A3A, 0.788s, 2035 115,333 104,372 People's Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.568s, 2036 1,587,000 781,133 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 2.32s, 2011 (United Kingdom) 657,000 630,536 FRB Ser. 04-2A, Class C, 2.2s, 2011 (United Kingdom) 912,000 795,329 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.628s, 2036 1,170,563 776,520 FRB Ser. 07-RZ1, Class A2, 0.598s, 2037 1,562,000 394,445 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.168s, 2035 793,000 537,035 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default) (NON) 76,375 1,909 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default) (NON) 214,965 4,301 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 1.088s, 2035 349,000 3,904 FRB Ser. 07-NC2, Class A2B, 0.578s, 2037 1,468,000 363,091 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.648s, 2036 1,718,000 302,994 FRB Ser. 06-FRE1, Class A2B, 0.618s, 2036 807,000 332,023 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.608s, 2036 814,000 346,255 South Coast Funding 144A FRB Ser. 3A, Class A2, 2.441s, 2038 470,000 4,700 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.698s, 2036 814,000 22,986 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.602s, 2015 4,988,258 2,843,307 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 2,364,924 215,681 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,698,000 212,250 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.758s, 2037 359,000 66,808 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.992s, 2044 (United Kingdom) 591,276 70,953 Total asset-backed securities (cost $111,822,339) PURCHASED OPTIONS OUTSTANDING (2.3%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $117,731,000 $19,784,695 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturingNovember 12, 2019. Nov-09/5.355 117,731,000 274,214 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 81,840,000 11,194,075 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 81,840,000 571,450 Total purchased options outstanding (cost $16,140,982) INVESTMENT COMPANIES (1.1%)(a) Shares Value Financial Select Sector SPDR Fund 672,900 $7,280,778 Utilities Select Sector SPDR Fund 286,600 7,408,610 Total investment companies (cost $14,268,121) SENIOR LOANS (0.3%)(a)(c) Principal amount Value Dana Corp. bank term loan FRN 7 1/4s, 2015 $384,495 $113,426 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 490,220 426,001 Health Management Associates, Inc. bank term loan FRN 2.97s, 2014 584,033 504,458 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.974s, 2014 148,469 130,949 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 2.974s, 2014 39,891 35,184 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.518s, 2014 429,046 378,419 Lear Corp. bank term loan FRN 3.205s, 2013 620,222 244,367 Lender Processing Services, Inc. bank term loan FRN Ser. B, 3.474s, 2014 831,600 804,573 Level 3 Communications, Inc. bank term loan FRN 3.195s, 2014 624,000 498,264 MetroPCS Wireless, Inc. bank term loan FRN 3.213s, 2013 246,441 229,582 Polypore, Inc. bank term loan FRN Ser. B, 3.224s, 2014 616,161 523,737 Sun Healthcare Group, Inc. bank term loan FRN 2.724s, 2014 104,035 89,037 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.974s, 2014 357,883 306,288 TW Telecom, Inc. bank term loan FRN Ser. B, 3.224s, 2013 308,061 279,895 Total senior loans (cost $5,305,921) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 31,144 $2,094,434 Total convertible preferred stocks (cost $2,399,424) MUNICIPAL BONDS AND NOTES (0.1%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $222,652 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 980,000 499,898 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 1,440,000 810,029 Total municipal bonds and notes (cost $2,636,477) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Bond 6s, February 15, 2026 (i) $150,000 $186,621 Total U.S. treasury obligations (cost $186,621) SHORT-TERM INVESTMENTS (26.6%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 162,086,286 $162,086,286 Interest in $288,200,000 joint tri-party repurchase agreement dated April 30, 2009 with Bank of America Sec. LLC due May 1, 2009 maturity value of $32,600,154 for an effective yield of 0.17% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 7.00% and due dates ranging from June 15, 2023 to April 20, 2039 valued at $288,201,361) $32,600,000 32,600,000 U.S. Treasury Bills for an effective yield of 0.70%, December 17, 2009 (SEGSF) 64,150,000 63,864,340 U.S. Treasury Bills with effective yields ranging from 0.33% to 0.66%, November 19, 2009 (SEG) (SEGSF) 27,520,000 27,423,487 Cafco, LLC, for an effective yield of 0.45%, May 1, 2009 12,500,000 12,500,000 Starbird Funding Corp., for an effective yield of 0.45%, May 14, 2009 25,000,000 24,995,938 Victory Receivables Corp., for an effective yield of 0.32%, May 18, 2009 20,649,000 20,645,880 Working Capital Management Co., for an effective yield of 0.65%, May 1, 2009 25,000,000 25,000,000 Total short-term investments (cost $369,134,126) TOTAL INVESTMENTS Total investments (cost $2,261,387,995) (b) FORWARD CURRENCY CONTRACTS TO BUY at 4/30/09 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $55,560 $56,462 5/20/09 $(902) Total FUTURES CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 483 $119,608,913 Jun-09 $(2,168,327) Euro-Dollar 90 day (Short) 1,442 356,913,025 Sep-09 (7,177,260) Euro-Dollar 90 day (Short) 1,347 332,725,838 Dec-09 (6,750,763) Euro-Dollar 90 day (Short) 81 19,981,688 Mar-10 (476,771) U.S. Treasury Bond 20 yr (Long) 403 49,392,688 Jun-09 (2,203,687) U.S. Treasury Note 5 yr (Short) 287 33,619,359 Jun-09 94,383 U.S. Treasury Note 10 yr (Long) 143 17,294,063 Jun-09 (200,956) Total WRITTEN OPTIONS OUTSTANDING at 4/30/09 (premiums received $29,229,510) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. $111,851,000 Feb-10/5.215 $16,871,605 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 71,681,000 Feb-10/5.22 10,815,229 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to receive a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 31,796,000 Nov-09/4.40 268,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 31,796,000 Nov-09/4.40 2,977,059 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 20,548,000 May-12/5.51 497,672 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 20,548,000 May-12/5.51 2,900,761 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 71,681,000 Feb-10/5.08 491,646 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 71,681,000 Feb-10/5.08 10,048,243 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 71,681,000 Feb-10/5.22 419,211 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 111,851,000 Feb-10/5.215 636,611 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/09 (proceeds receivable $226,339,531) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, April 1, 2024 $1,000,000 4/16/09 $1,028,789 FNMA, 6 1/2s, May 1, 2039 70,000,000 5/12/09 74,145,316 FNMA, 5s, May 1, 2039 117,000,000 5/12/09 120,336,325 FNMA, 4 1/2s, May 1, 2039 30,000,000 5/12/09 30,525,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $14,800,000 $ 7/18/13 4.14688% 3 month USD-LIBOR-BBA $(1,237,814) 39,950,000 8/26/18 3 month USD-LIBOR-BBA 4.54375% 4,719,364 1,007,000 9/18/38 4.36125% 3 month USD-LIBOR-BBA (137,586) 986,640,000 9/18/10 3 month USD-LIBOR-BBA 2.86667% 23,826,621 46,930,000 146,490 10/1/18 3 month USD-LIBOR-BBA 4.30% 4,588,747 170,477,000 960,746 10/14/18 3 month USD-LIBOR-BBA 4.30% 16,933,216 200,780,000 501,348 10/14/38 4.25% 3 month USD-LIBOR-BBA (22,467,724) 84,099,000 31,743 10/20/18 3 month USD-LIBOR-BBA 4.60% 9,975,385 10,114,000 10/26/12 4.6165% 3 month USD-LIBOR-BBA (857,785) 223,165,000 5/19/10 3.2925% 3 month USD-LIBOR-BBA (7,837,187) 74,426,000 7/22/10 3 month USD-LIBOR-BBA 3.5375% 2,838,502 35,934,000 5/8/28 4.95% 3 month USD-LIBOR-BBA (7,596,796) Barclays Bank PLC 552,632,000 12/9/10 3 month USD-LIBOR-BBA 2.005% 9,399,522 83,342,000 12/9/20 3 month USD-LIBOR-BBA 2.91875% (2,761,714) 743,141,000 12/17/13 2.42875% 3 month USD-LIBOR-BBA (3,987,553) Citibank, N.A. 317,224,000 9/17/13 3 month USD-LIBOR-BBA 3.4975% 15,283,911 189,783,000 9/18/38 4.45155% 3 month USD-LIBOR-BBA (29,079,983) 480,165,000 9/18/10 3 month USD-LIBOR-BBA 2.92486% 12,034,855 73,654,000 6/29/18 2.477% 3 month USD-LIBOR-BBA 3,524,397 46,367,000 2/24/16 2.77% 3 month USD-LIBOR-BBA 254,281 27,948,000 3/25/19 2.95% 3 month USD-LIBOR-BBA 617,543 54,939,000 3/27/14 3 month USD-LIBOR-BBA 2.335% (466,878) 27,250,000 4/15/19 3.065% 3 month USD-LIBOR-BBA 368,163 Credit Suisse International 84,619,000 80,443 10/31/18 4.35% 3 month USD-LIBOR-BBA (8,117,612) 99,000,000 12/5/20 3 month USD-LIBOR-BBA 3.01% (2,332,003) 118,329,000 9/23/38 4.7375% 3 month USD-LIBOR-BBA (24,317,979) 167,500,000 (1,790,313) 12/10/38 2.69% 3 month USD-LIBOR-BBA 25,726,773 110,620,000 1,182,355 12/10/38 3 month USD-LIBOR-BBA 2.69% (16,990,421) 44,815,000 1/13/14 3 month USD-LIBOR-BBA 2.095% (536,558) 45,088,000 1/16/19 3 month USD-LIBOR-BBA 2.32% (3,117,871) 5,000,000 3/23/19 2.79% 3 month USD-LIBOR-BBA 179,721 9,000,000 3/23/19 2.81% 3 month USD-LIBOR-BBA 307,827 2,000,000 4/30/19 3 month USD-LIBOR-BBA 3.072% (27,447) Deutsche Bank AG 49,129,000 4/21/14 2.51% 3 month USD-LIBOR-BBA 82,972 2,000,000 4/30/19 3 month USD-LIBOR-BBA 3.072% (27,447) 49,357,000 10/17/18 4.585% 3 month USD-LIBOR-BBA (5,786,142) 661,444,000 10/24/10 3 month USD-LIBOR-BBA 2.604% 13,250,420 3,548,000 11/21/18 3.75% 3 month USD-LIBOR-BBA (215,254) 117,829,000 11/28/13 3 month USD-LIBOR-BBA 2.8725% 3,318,028 302,096,000 12/5/13 2.590625% 3 month USD-LIBOR-BBA (4,245,540) 207,237,000 12/9/13 3 month USD-LIBOR-BBA 2.5225% 2,173,895 87,091,000 12/11/18 2.94% 3 month USD-LIBOR-BBA 1,089,164 138,675,000 12/15/18 3 month USD-LIBOR-BBA 2.80776% (3,393,318) 69,486,000 12/16/28 3 month USD-LIBOR-BBA 2.845% (6,838,667) 536,000,000 12/17/13 3 month USD-LIBOR-BBA 2.39% 1,882,203 267,567,000 12/17/23 3 month USD-LIBOR-BBA 2.81682% (19,652,718) 891,471,000 12/19/10 3 month USD-LIBOR-BBA 1.53429% 5,428,473 51,968,000 12/24/13 2.165% 3 month USD-LIBOR-BBA 388,882 217,019,000 12/30/13 2.15633% 3 month USD-LIBOR-BBA 1,798,510 211,400,000 1/8/29 3 month USD-LIBOR-BBA 3.19625% (10,125,308) 676,000,000 1/8/14 2.375% 3 month USD-LIBOR-BBA (1,119,282) 85,766,000 1/9/14 3 month USD-LIBOR-BBA 2.165% (721,021) 24,223,000 1/13/19 3 month USD-LIBOR-BBA 2.52438% (1,236,696) 40,777,000 1/20/19 3 month USD-LIBOR-BBA 2.347% (2,737,098) 875,376,000 1/27/16 2.51064% 3 month USD-LIBOR-BBA 15,008,987 341,607,000 1/27/39 3 month USD-LIBOR-BBA 3.12% (29,492,522) 28,130,000 1/28/29 3 month USD-LIBOR-BBA 3.1785% (1,452,303) 192,000,000 443,000 1/30/29 3.11% 3 month USD-LIBOR-BBA 12,288,917 78,237,000 2/3/19 3.01% 3 month USD-LIBOR-BBA 1,006,478 61,616,000 2/25/14 2.4675% 3 month USD-LIBOR-BBA 7,452 58,000,000 3/10/16 3 month USD-LIBOR-BBA 2.845% (112,899) 630,000,000 3/16/11 3 month USD-LIBOR-BBA 1.6725% 3,085,613 290,000,000 3/16/16 2.85% 3 month USD-LIBOR-BBA 624,708 78,000,000 3/16/29 3 month USD-LIBOR-BBA 3.29% (3,252,145) 43,245,000 (1,207,617) 4/16/19 3 month USD-LIBOR-BBA 5.385% 6,925,311 5,000,000 3/23/19 2.8225% 3 month USD-LIBOR-BBA 165,549 3,000,000 3/24/14 2.297% 3 month USD-LIBOR-BBA 30,210 333,000,000 3/30/14 2.36% 3 month USD-LIBOR-BBA 2,538,386 153,000,000 3/30/21 3 month USD-LIBOR-BBA 3.125% (3,579,287) 4,773,000 4/8/19 3.115% 3 month USD-LIBOR-BBA 41,377 Goldman Sachs International 43,068,000 4/23/18 4.43% 3 month USD-LIBOR-BBA (4,440,934) 59,528,000 5/19/18 4.525% 3 month USD-LIBOR-BBA (7,616,955) 71,732,000 5/30/28 5.014% 3 month USD-LIBOR-BBA (15,713,688) 161,174,000 (997,650) 11/18/18 3 month USD-LIBOR-BBA 4.10% 13,779,206 184,000,000 12/16/18 3 month USD-LIBOR-BBA 2.78% (4,966,467) JPMorgan Chase Bank, N.A. 5,125,000 2/15/13 3 month USD-LIBOR-BBA 3.585% 279,754 306,762,000 3/5/18 4.325% 3 month USD-LIBOR-BBA (30,184,720) 63,909,000 3/7/18 4.45% 3 month USD-LIBOR-BBA (6,896,919) 50,608,000 3/12/18 3 month USD-LIBOR-BBA 4.4525% 5,464,690 15,899,000 3/11/38 5.0025% 3 month USD-LIBOR-BBA (4,027,829) 113,217,000 3/11/38 5.03% 3 month USD-LIBOR-BBA (29,249,242) 111,087,000 3/20/13 3 month USD-LIBOR-BBA 3.145% 3,921,340 157,185,000 3/20/13 3 month USD-LIBOR-BBA 3.13% 5,456,306 154,761,000 4/8/13 3 month USD-LIBOR-BBA 3.58406% 7,941,625 35,000,000 6/27/18 3 month USD-LIBOR-BBA 4.8305% 5,246,382 58,390,000 10/23/13 3 month USD-LIBOR-BBA 3.535% 2,787,019 24,473,000 73,803 11/4/18 4.45% 3 month USD-LIBOR-BBA (2,956,023) 16,000,000 12/11/18 3 month USD-LIBOR-BBA 2.941% (198,594) 92,650,000 12/19/18 5% 3 month USD-LIBOR-BBA (15,549,570) 101,030,000 1/26/39 3 month USD-LIBOR-BBA 3.05% (10,030,532) 349,719,000 1/26/14 2.2156% 3 month USD-LIBOR-BBA 2,474,121 22,421,000 3/6/39 3.48% 3 month USD-LIBOR-BBA 561,404 54,984,000 (1,593,161) 4/8/19 3 month USD-LIBOR-BBA 5.315% 8,451,127 7,500,000 4/1/24 3 month USD-LIBOR-BBA 3.17% (309,109) 69,360,000 4/3/13 1.963% 3 month USD-LIBOR-BBA 753,844 151,580,000 4/3/14 3 month USD-LIBOR-BBA 2.203% (2,289,147) UBS AG 25,738,000 855,575 11/10/28 4.45% 3 month USD-LIBOR-BBA (2,764,454) 328,941,000 (8,356,303) 11/10/18 3 month USD-LIBOR-BBA 4.45% 32,182,112 349,000,000 674,028 12/19/20 3 month USD-LIBOR-BBA 2.34% (31,738,313) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (d epreciation) Bank of America, N.A. DJ ABX CMBX BBB Index $3,986 $5,796,783 10/12/52 (134 bp) $5,122,079 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1 330,000 12/20/12 95 bp (114,639) International Lease Finance Corp., 4.15%, 1/20/15 (7,500) 75,000 12/20/13 (500 bp) 8,263 Mattel, Inc., 7 1/4%, 7/9/12 330,000 3/20/13 (157.2 bp) (3,938) Meadwestvaco Corp., 6.85%, 4/1/12 12,000 3/20/18 (177 bp) (313) MetLife Inc., 5%, 6/15/15 1,240,000 12/20/13 (384 bp) 96,324 Ryder System Inc., 6.95%, 12/1/25 330,000 3/20/13 (135 bp) 10,951 Sealed Air Corp., 5 5/8%, 7/15/13 210,000 9/20/13 (169 bp) (1,772) Spectra Energy Capital, 6 1/4%, 2/15/13 330,000 9/20/14 (115 bp) (5,347) Citibank, N.A. Lexmark International, Inc., 5.9%, 6/1/13 Baa3 80,000 6/20/13 108.5 bp 5,230 Lighthouse International Co., SA, 8%, 4/30/14 B3 EUR 55,000 3/20/13 815 bp (20,816) Macy's Retail Holdings, Inc., 6 5/8%, 4/1/11 $60,000 6/20/11 (162 bp) 1,101 Mohawk Industries, Inc., 7.2%, 4/15/12 235,000 3/20/16 (140 bp) 13,288 Telecom Italia SPA. 5 3/8%, 1/29/19 445,000 9/20/11 (218 bp) (5,546) Credit Suisse International DJ CMB NA CMBX AJ Index (1,174,174) 3,652,000 2/17/51 (96 bp) 1,422,824 DJ CMBX NA AAA Series 3 Version 1 Index AAA 955,964 2,463,000 12/13/49 8 bp 306,375 DJ CMBX NA AAA Series 4 Version 1 Index (3,302,253) 7,994,000 2/17/51 (35 bp) (1,174,239) General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 410,000 12/20/13 530 bp (19,445) Liberty Mutual Insurance, 7 7/8%, 10/15/26 2,755,000 12/20/13 (210 bp) 92,844 Southwest Airlines, 5 1/4%, 10/1/14 55,000 3/20/12 (190 bp) 730 Deutsche Bank AG Cadbury Schweppes US Finance LLC, 5 1/8%, 10/1/13 230,000 12/20/13 (86 bp) (3,885) Expedia Inc., 7.456%, 8/15/18 60,000 (F) 12/20/13 (310 bp) (223) General Electric Capital Corp., 6%, 6/15/12 Aa2 1,745,000 9/20/13 109 bp (334,758) Genworth Financial Inc., 5 3/4%, 6/15/14 210,000 6/20/18 (143 bp) 128,833 Grohe Holding GmbH, 8 5/8%, 10/1/14 B3 EUR 15,000 6/20/09 400 bp (531) Grohe Holding GmbH, 8 5/8%, 10/1/14 B3 EUR 55,000 6/20/09 400 bp (1,946) Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 $35,000 12/20/13 112 bp (725) Packaging Corporation of America, 5 3/4%, 8/1/13 345,000 9/20/13 (129 bp) (1,164) Pitney Bowes, Inc., 4 5/8%, 10/1/12 125,000 3/20/18 (95 bp) (4,390) PPG Industries, Inc., 7.05%, 8/15/09 185,000 3/20/18 (154 bp) (724) Reynolds American, Inc., 7 5/8%, 6/1/16 695,000 6/20/13 (105 bp) 25,322 Tyco Electronics Group, 6.55%, 10/1/17 180,000 12/20/17 (125.5 bp) 23,009 Goldman Sachs International CVS Caremark Corp., 4 7/8%, 9/15/14 15,000 9/20/13 (59 bp) 41 CVS Caremark Corp., 4 7/8%, 9/15/14 20,000 9/20/11 (50 bp) 23 DJ CDX NA CMBX AAA Index AAA 65,836 1,800,000 3/15/49 7 bp (348,146) DJ CMB NA CMBX AAA Index (526,385) 7,131,000 2/17/51 (35 bp) 1,389,758 Lighthouse International Co, SA, 8%, 4/30/14 B3 EUR 45,000 3/20/13 680 bp (19,016) Southern California Edison Co., 7 5/8%, 1/15/10 A3 $60,000 12/20/13 118.1 bp (2,567) JPMorgan Chase Bank, N.A. Anheuser-Busch Co., Inc. 5 5/8%, 10/1/10 215,000 3/20/17 (133 bp) (3,690) CenturyTel. Inc., 6%, 4/1/17 65,000 6/20/13 (95 bp) (610) Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15 B+ EUR 45,000 3/20/13 795 bp (14,622) DJ CMBX NA AAA Series 4 Version 1 Index (1,374,944) $3,521,000 2/17/51 (35 bp) (422,162) Expedia, Inc., 7.456%, 8/15/18 40,000 (F) 9/20/13 (300 bp) 54 Freeport-McMoRan Copper & Gold, Inc., 8 3/8%, 4/1/17 120,000 6/20/12 (145 bp) 5,528 GATX Corp., 8.875%, 6/1/09 560,000 3/20/16 (100 bp) 74,213 General Growth Properties, conv. bond 3.98%, 4/15/27 C/F 100,000 6/20/12 750 bp (81,125) General Growth Properties, conv. bond 3.98%, 4/15/27 C/F 25,000 9/20/13 775 bp (20,274) Lexmark International, Inc., 5.9%, 6/1/13 75,000 6/20/13 (113 bp) 4,775 Lexmark International, Inc., 5.9%, 6/1/13 1,905,000 6/20/13 (113 bp) 121,295 Lexmark International, Inc., 5.9%, 6/1/13 140,000 6/20/13 (113 bp) 8,914 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 35,000 12/20/13 113 bp (710) Merrill Lynch International AmerisourceBergen Corp., 5 7/8%, 9/15/15 20,000 9/20/12 (65 bp) 42 Block Financial LLC. 5 1/8%, 10/30/14 195,000 12/20/14 (69 bp) 3,252 Computer Sciences Corp, 5%, 2/15/13 65,000 3/20/13 (66 bp) (252) Kinder Morgan, Inc., 6 1/2%, 9/1/12 558,000 9/20/12 (128 bp) (872) MGM Mirage Inc., 5 7/8%, 2/27/14 110,000 9/20/10 (470 bp) 40,571 Supervalu, Inc., 7 1/2%, 05/15/12 520,000 8/1/09 (90 bp) 993 UBS, AG Cardinal Health Inc., 5.85%, 12/15/17 330,000 6/20/13 (49 bp) 438 Starwood Hotels & Resorts Worldwide, Inc., 7 7/8%, 5/1/12 710,000 6/20/12 (195 bp) 28,794 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at April 30, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. Key to holding's currency abbreviations EUR Euro NOTES (a) Percentages indicated are based on net assets of $1,388,340,558. (b) The aggregate identified cost on a tax basis is $2,293,408,726, resulting in gross unrealized appreciation and depreciation of $89,115,323 and $284,222,756, respectively, or net unrealized depreciation of $195,107,433. (NON) Non-income-producing security. (SEG) A portion of these securities were pledged and segregated with the custodian or broker to cover collateral on margin requirements for futures contracts at April 30, 2009. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian to cover collateral on certain derivative contracts at April 30, 2009. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at April 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $26,421 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $73,164,134 and $120,358,864, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $17,876 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $300,086,286 and $138,000,000, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. At April 30, 2009, liquid assets totaling $284,369,756 have been designated as collateral for open forward commitments, swap contracts, forward contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at April 30, 2009. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at April 30, 2009. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Interest rate swap contracts: The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. As of April 30, 2009, due to a decrease in the fund's net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate early, and cause settlement of all outstanding derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. At April 30, 2009, the fund had net unrealized gains of $33,111,318 and net unrealized losses of $130,562,564 on derivative contracts subject to the Master Agreements. The fund intends to seek a waiver of or other relief from this provision, from the counterparties. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $974,982,114 $(18,883,381) Level 2 1,119,615,718 (113,843,748) Level 3 3,703,461 Total $2,098,301,293 $(132,727,129) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of April 30, 2009: Investments in securities Other financial instruments Balance as of July 31, 2008 $1,678,803 $ Accrued discounts/premiums Realized gain/(loss) Change in net unrealized appreciation/(depreciation) Net purchases/sales Net transfers in and/or out of Level 3 2,024,658 Balance as of April 30, 2009 $3,703,461 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities ("SFAS 161") - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. Market Values of Derivative Instruments as of April 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Interest rate contracts $ $ Foreign exchange contracts 902 Credit contracts 8,935,864 2,608,447 Equity contracts Total $335,253,358 $452,601,136 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
